 HANNA MOTOR'COMPANY105We find that all' of the employees in the Employer's program de-partment, excluding the TV directors and the program assistant whoacts in the capacity of a director, the art editor, the film editor, andan supervisors as defined in the Act, constitute a unit appropriatefor'the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.5.The Employer contends that the petition in this case is prematurebecause of the prospective expansion of the 'program department.The Employer contemplated hiring six employees immediately afterthe' hearing with a possibility of further expansion at a later date, ifplans' for increa'sed programming materialize.However, the record 'shows that the present complement of the program department cori-stitutes`a substantial and essentially representative proportion-of theexpected full complement of the program department 1OUnder these"circumstances we see no reason for departing from our'usual policyof-directing an `immediate election.1' '[Text of Direction of Election 'omitted from 'publication in thisvolume.]10This is true particularly in view of the fact that the contemplated addition of sixemployees presumably will have been completed prior to the election.11Cf.Westinghouse Electric Corporation,87 NLRB'463.MANNA MOTOR COMPANYandINTERNATIONAL ASSOCIATION OF MACHIN-ISTS,PETITIONER.Case No. 10-RC-1268.April 30, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 '(c) of the National LaborRelations Act, 'a hearing was held before J: S. Patton, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in 'connection with this case to a three-memberpanel' [Chairthan Herzog'and Member'sMurdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer, 'an Alabama, corporation, is engaged in the sale'arid' servicing 'of neiv and used automobiles and trucks.The sales ofnew'automobiles and trucks is made under an exclusive sales agree-ment granted to the Einp]oyer by the'Ford Motor Company.Duringthe calendar year' 1950 the Employer made purchases in excess of$1,400,000.Over $1,100,000 of this amount was shipped to the Em-ployer from points outside the State of Alabama.' Onthe basis of theforegoing facts we- find that the Employer is engaged in commerce94 NLRB No. 29. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of the Act, and that it will effectuate the policies ofthe Act to assert jurisdiction in this case.'2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent all of the Employer's automo-tive mechanics, body repairmen, helpers, washers, tire changers, greas-ers,porters, and laborers, excluding all technicians, professionalemployees, office and clerical employees, guards, watchmen, all other-employees, and all executives and supervisors, as defined in the Act.Except for a used car lot, the Employer's plant is contained in onebuilding which consists of a showroom, offices, parts department, andservice department.The Employer's operations are divided admin-istratively into departments, each under the supervision of a depart-ment manager.Some of the mechanics, body men, and laborers soughtby the Petitioner are employed in the service department under theimmediate supervision of a foreman who works under the servicedepartment manager, and the remainder of the mechanics and laborerssought are employed in the new and used car conditioning department,under its manager.The Employer desires to include in the unit, inaddition to those employees sought by the Petitioner, the service sales-men who work under the service department manager, the partsdepartment employees who work under the parts department manager,the service department clerical employees who work mostly under theservice department manager, and the salesmen and front office clericalemployees.The parts department employees.-Theparts department is locatedbehind a partition adjacent to the service department.There is alarge window opening from the parts department into the servicedepartment, through which the mechanics and their helpers obtainparts from the 10 parts department employees.All of the parts de-partment employees spend some of their time in handling parts at the'window where they have contact with the service department mechan-ics and helpers.However, some of them spend less time in doing thiswork than others.Several of the employees, when not at the partswindow, perform clerical duties such as posting invoices, making outparts tickets, cashiering, making deliveries, putting parts into theirproper places, keeping stock records and inventories, and helping totake physical inventories.About 50 percent of the parts disposed ofby the Employer is sold directly to the public.The other 50 percentis delivered to the mechanics from the parts department and is installed'Hauser Nash.Sales, Inc.,92 NLRB 531;Baxter Bros.,91 NLRB 1480. HANNA MOTORCOMPANY107in automobiles and trucks in the service department.The partsdepartment employees, although paid in a different manner from someof the service department employees, receive approximately the samepay as most of the service department employees.2The parts depart-ment employees enjoy the same vacations, hospitalization, sickness,and death benefits as the service department employees.From the foregoing facts, we find that the parts department em-ployees work in a related department to the service department andhave substantial interests in common with the service departmentemployees.We shall therefore include all of the parts departmentemployees in the unit herein found to be appropriate.'.Salesmen.-TheEmployer desires to include the 14 salesmen it em-ploys in its sales department.With the exception of 2 salesmen, oneof whom spends approximately 40 percent of his time in display work,and the other of whom spends approximately 70 percent of his time inrepossessing automobiles, the salesmen perform no duties other thanselling.Because there is no apparent reason for our departing fromthe usual Board policy of excluding salesmen from units of service andparts department employees, we shall exclude the salesmen from theunit 4Service salesmen.-TheEmployer has four service salesmen in theservice department.These men receive automobiles that are broughtinto the department for repairs, talk to the customers regarding whatrepairs are here necessary, and prepare order blanks for the repairs.The service salesmen deliver the orders to the shop foreman whoassigns the work to a particular mechanic.The service salesmen,under the supervision of the service department manager, spend al-most all of their time in the service department.Their salary isbased, in part, on the amount of labor which they sell to customers.The repair mechanics are paid solely on a commission based on theamount of their labor which is sold to customers. It appears, there-fore, that the service salesmen are an integral part of the service de-partment with substantial interests in common with the other service2 The laborers in the service department,such as the tire changers,car washers, andporters, receive considerably less than the mechanics,service salesmen, plant clericals,and body repairmen who earn approximately the same amount as the parts departmentemployees.$Harrys Cadillac-Pontiac Company,Incorporated,81NLRB 1;ValleyTruck andTractor Co.,80 NLRB 444;Harry Brown Motor Company,86 NLRB 652. The partsdepartment employees who, in addition to handling parts at the parts window,performclerical duties,do so only in connection with the parts department.They are locatedin the parts department and work together with the other parts department employees.Because they have substantially the same interests as the other employees in the unit, weshall also include them in the unit.Cf.PublicMotorsCo,90 NLRB No 273;PublicService Company of Indiana,Inc,89 NLRB 1253;Earl McMillian,Inc,90 NLRB No. 250.6 Cf.Recht-Froelich Chevrolet Company,92 NLRB No. 228.Inasmuch as the salesmenwho perform duties other than selling,do not work with the employees included in theunit and have little interest in common with them, they too are excluded from the unit. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment' employees sought 'by' the' Petitioner. - Accordingly; ,we,shall include the service salesmen in,the unit found' appropriate.'Se'rvice' department' clerical employee's.-The'Employer, has fiveclerical employees I working in connection with its service department.These employees perform such duties as keeping journals which showsales of grease, oil, parts; and accessories,, keeping monthly recordsof service sales, checking repair orders for accuracy before returningvehicles to customers, and keeping records of commissions' earned bythe'incoming telephone orders for service and parts, make out time cards,,;,and in general perform all 6f, the clerical duties which arise-in con-"nection with'the service department:'Apparently all of these clericalsare located in the -service- department area and' work, in. close' ,contact 'with the' other' employees of the' service. department.Th`ey' are; in,general, supervised - by the service' 'department' manager; ' althoughtwo' of them -also 'fall under the jurisdiction of 'other supervisors.Oii' the basis of the foregoing' facts we, believe that the service de-partment clerical 'employees possess'=a substantial 'community of 'in-,terests' with' the other employees in the unit 'found' appropriate, andwe shall therefore include them in the unit.'O f ce clerical emap'lo fees' and telephone operator.-TheThe,Einpioyerdesires the inclusion 'of its office 'secretary, head- bookkeeper; and,-itssales' department invoice'clerk:' Apparently' all of these employees -are 'located' in 'the Employer's ' offices and have little or no contactwith 'the' service department or parts 'department employees.' Thetelephone operator, under-the supervision of 'the office manager, per-'forms the'usual 'duties of such an employee, -except that she apparentlyperforms a small amount of work in 'connection with 'the taking ofinventories.There appears to be no 'reason''for departing 'from the'Board's usual'policy 'of excluding.'office'clericals and telephone.oper- 'ators' from''units of manual workers and we shall therefore excludethese employees from the-unit.'We find -that all mechanics,' body repairmen, helpers; washers,tire changers, greasers, porters, laborers, service salesmen, servicedepartment clericals, and, parts. department. employees of the Em-Cf.Public MotorsCc , 90 NLRB No. 273.eDesignated'by the Employer as' numbers (13,44,t 17, 48,'and 19.Cf.Public' Motors''Co, supra; Reeht:Froelich" Chevrolet Company, supra; BartMcMillian, Inc,"supra:Southern Desk Company,92 NLRB No. 11371;The,Procter & Gamble ;Manufacturing,Co, 92 NLRB No. 130.9 Including employee Vann, a mechanic in'the'new'and used air-conditioning. department:This employee spends about 92 percent"of his time in ,doing' mechanics work' and about8 percent of his'time in relaying orders'from,the' department head. ' He Chas ono authorityto' hire, discharge, or discipline any-'emplo'ee-or: effectively' to 'recommend such action.On'rthese' facts 'we "find that'. this man"is . merelyi'a lead 'man rand, not a supervisor as%defined in'the Act. WHEATLAND ELECTRIC COOPERATIVE, INC.109ployer, excluding all salesmen, office clericals, the telephone oper-ator, technicians, professional employees, guards, watchmen, andall executives and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.] .WHEATLAND ELECTRICCOOPERATIVE, INC.andINTERNATIONAL UNIONOF OPERATING ENGINEERS, LOCALNo.646,AFL,PETITIONER.CaseNo. 17-RC-932. April 30, 1951Decisionand Directionof ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William J. Scott, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is a Kansas corporation with its principal place ofbusiness located at Scott City, Kansas. It is financed by the RuralElectrification Administration and is engaged in the production anddistribution of electric power to its approximately 2,900 members'The Employer generates its own electricity and during the year1950 it sold and distributed electricity to its members in an amountexceeding $382,000 in value, part of which was purchased by com-mercial users engaged in commerce and the rest by rural consumers.The Employer is in the process of constructing 900 miles of powerlines and a new generating plant which when completed will cost inthe neighborhood of $1,500,000.The materials used in this construc-tion are, in large part, shipped to the Employer from points outsidethe State of Kansas.During 1950, the Employer also purchasedmiscellaneous supplies, some of which were received from pointsoutside the State of Kansas.Contrary to the Employer's contention, we find on these facts thatthe Employer is engaged in commerce within the meaning of the Act.21All these members live in Wichita, Greeley, Scott, Kearny, and Hamilton counties,Kansas.'Plymouth Electric Cooperative Association,92 NLRB 1183(and cases cited therein).94 NLRB No. 21.